                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cr-00178-MOC

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
 QUINCY LAMONTE LOVE,                           )
                                                )
                  Defendant.                    )



       THIS MATTER is before the court on defendant’s Letter Motion for Credit for Time

Served. (Doc. No. 46). In his motion, defendant states that the Bureau of Prisons has failed to

give him credit for time served.

       Calculation of credit for time spent in prior custody is governed by 18 U.S.C. § 3585(b).

In United States v. Wilson, 503 U.S. 329 (1992), the Supreme Court held that it is the Attorney

General (through the Bureau of Prisons) who is responsible in the first instance for computing

credit under § 3585(b). Id. at 334-35. The Court in Wilson made it clear that “[Section] 3585(b)

does not authorize a district court to compute the [presentence detention] credit at sentencing.” Id.

at 334. While the court may include an instruction in its order that a defendant be given credit for

any time served, only the Attorney General, acting through the Bureau of Prisons, may compute

sentencing credit. Id. at 334-35.

       If petitioner is dissatisfied with the decision rendered by the BOP under § 3585(b), he must

first exhaust his administrative remedies. Once administrative remedies are exhausted, see 28

C.F.R. §§ 542.10–542.16, a dissatisfied defendant may then seek judicial review of any jail-time




       Case 3:18-cr-00178-MOC-DSC Document 47 Filed 05/15/20 Page 1 of 2
credit determination, Wilson, 503 U.S. at 335, by filing a habeas petition under 28 U.S.C. § 2241

in the district of confinement. Thomas v. Whalen, 962 F.2d 358 (4th Cir.1992).

       Having considered defendant’s motion and reviewed the pleadings, the court enters the

following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Credit for Time Served

(#46) is DENIED without prejudice.


 Signed: May 15, 2020




      Case 3:18-cr-00178-MOC-DSC Document 47 Filed 05/15/20 Page 2 of 2
